

116 HR 2605 IH: Prevent Release Of Toxics Emissions, Contamination, and Transfer Act of 2019
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2605IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Ms. Stevens (for herself, Mrs. Dingell, Mr. Casten of Illinois, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the Environmental Protection Agency to issue a final rule adding as
			 a class all perfluoroalkyl and polyfluoroalkyl substances with at least
			 one fully fluorinated carbon atom to the list of hazardous air pollutants
			 under section 112(b) of the Clean Air Act (42 U.S.C. 7412(b)), and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Prevent Release Of Toxics Emissions, Contamination, and Transfer Act of 2019 or the PROTECT Act of 2019. 2.Listing of perfluoroalkyl and polyfluoroalkyl substances as hazardous air pollutants (a)ListingNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall issue a final rule adding as a class all perfluoroalkyl and polyfluoroalkyl substances with at least one fully fluorinated carbon atom to the list of hazardous air pollutants under section 112(b) of the Clean Air Act (42 U.S.C. 7412(b)).
 (b)Sources categoriesNot later than 365 days after the final rule is issued pursuant to subsection (a), the Administrator of the Environmental Protection Agency shall revise the list under section 112(c)(1) of the Clean Air Act (42 U.S.C. 7412(c)(1)) to include categories and subcategories of major sources and area sources of perfluoroalkyl and polyfluoroalkyl substances listed pursuant to such final rule.
			